Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Concerning the interpretation under 112(f) of Claim 21, although the applicant has made no specific argument concerning the claim interpretation under 112(f) used in this claim, the interpretation will continue to be used.  
Concerning the 35 U.S.C. 112(a) rejections of Claim 16 the applicant claims that the rejections are traversed because a “skilled artisan” would have known how to perform the methods related to the claim. This argument is persuasive and the 112(a) rejection of Claim 16 is hereby rescinded.  
Concerning the 112(a) rejection of Claims 17 and 18, the applicant again argues that a “skilled artisan” in the area of autonomous vehicles would necessarily have knowledge of trajectory calculation algorithms. This argument is persuasive and the 112(a) rejections for Claims 17 and 18 are hereby rescinded. 
Concerning the 112(a) rejection of Claim 21, the applicant argues that a “skilled artisan would have the knowledge necessary to use the “control unit” specified in the claim limitation. This argument is not persuasive as the applicant is required to provide details in the specifications as to what the “control unit” is comprised of in order to demonstrate that the applicant had possession of these structures. These details are not provided and therefore the 112(a) rejection of Claim 21 is maintained.
Concerning the 112(b) rejections of Claim 21, one of the rejections concerned the fact that the claim as written could be interpreted as including a human being as a part of the claim, “a control unit external to the automatically operable vehicle having a teleoperator…”. The applicant has argued that a “skilled artisan” would have known that the teleoperator was not to be included in the claim. This argument is persuasive and therefore this particular 112(b) rejection of Claim 21 is hereby rescinded.
Further concerning the 112(b) rejections of Claim 21, another rejection involved the indefiniteness of the “sensor system” cited in the claim. The applicant has argued that this rejection should be traversed simply “because a skilled artisan would have understood various devices that could be used”. This argument is persuasive and this particular 112(b) rejection of Claim 21 is hereby rescinded. 
Further concerning the 112(b) rejections of Claim 21, the final rejection involved indefiniteness related to the 112(f) interpretation of “control unit” and “control device”. The applicant has argued that a “skilled artisan” would inherently know what the accompanying structure of these two terms. This argument is not persuasive as the applicant must provide details in the specification that described the structure of these terms once they have been interpreted under 112(f) therefore the 112(b) rejection is being maintained.
Concerning the 101 rejections of Claims 13-22, the applicant has amended Claim 13 to include the limitation, “and using, by the control device, the control commands to provide transverse and longitudinal guidance of the automatically operable vehicle”. The applicant argues that the addition of this claim limitation traverses the 101 rejection because it integrates the claim into a practical application of controlling the driving of the automatically operable vehicle. This argument is persuasive and the 101 rejection as written in the Non-Final Office Action directed towards this application is hereby rescinded. 
Concerning the 102(a)(1) rejections of Claims 13-16, 21, and 22, the argument has amended Claim 13 by adding the limitation, “approval of the previous trajectory or designating the driveable are is performed iteratively and repeatedly by the teleoperator”. The applicant argues that this amendment brings the claim into a condition whereby none of the cited references read on it because the repeatability of the approval or designating process is unique to the instant application. This argument is not persuasive as the Fairfield reference discloses a process by which a teleoperator can confirm a vehicle’s trajectory or designate a driveable area such as in the following citation from Fairfield (US 20150248131) used in the Non-Final Rejection directed to this application:
 Paragraph [0027] “The remote operator may then confirm that the vehicle's plan is correct based on the sensor data (e.g., verify that there is no oncoming traffic for an unprotected left turn). In some examples, the vehicle may hold position until it receives a "release" from the remote operator to proceed with the proposed operation. In other examples, the remote operator may be presented with a list of two or more possible vehicle operations to select from for a particular scenario (e.g., pass a stopped car on the left or on the right)”
This passage demonstrates the remote operator simultaneously confirming a trajectory by confirming the vehicle’s planned turn and driveable area by dictating whether the car can pass a stopped car on the right or left. Clearly demonstrated in this passage are two separate scenarios where a vehicle is attempted an unprotected left turn and where a stopped car is located in front of the vehicle. The use of multiple scenarios makes clearly evident that which would be obvious to one of ordinary skill in the art already, that the method executed by the teleoperator of Fairfield is capable, and indeed intended, to be used repeatedly, or iteratively, whenever a vehicle meets a situation for which it requires assistance from a human teleoperator. Therefore the amendment made by the applicant fails to traverse the rejection made based on the prior art presented in the Non-Final Action and the rejection of Claim 13, and by extension the rejections of Claims 14-16, 21, and 22, which are dependent on Claim 13, are maintained. The applicant also added another amendment to Claim 13 that was added in response to the 101 rejection, “and using, by the control device, the control commands to provide transverse and longitudinal guidance of the automatically operable vehicle”. Despite this limitation not being added to address the 102(a)(1) rejection, the examiner wishes to address the fact that the Fairfield reference also teaches this added limitation and therefore it also fails to traverse the original rejection. The Fairfield citation in question is presented in the 102(a)(1) rejection section of this action.
Concerning the 103 rejections of Claims 17-19, the applicant has argued that the amendment made to Claim 13, the claim to which Claims 17-19 depend, traverses the rejections made on Claims 17-19 by adding a limitation that is not taught by the cited prior art. As previously stated, this argument is not persuasive as the prior art cited, Fairfield in the case of Claim 13, does in fact teach the limitation that was added for the purpose of traversing the prior art rejection. Therefore the 103 rejections for Claims 17-19 are maintained.
Concerning the 103 rejection of Claim 20, the applicant has argued that the amendment made to Claim 13, the claim to which Claim 20 depends, traverses the rejection made on Claim 20 by adding a limitation that is not taught by the cited prior art. As previously stated, this argument is not persuasive as the prior art cited, Fairfield in the case of Claim 13, does in fact teach the limitation that was added for the purpose of traversing the prior art rejection. Therefore the 103 rejection for Claim 20 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a control device for evaluating the vehicle sensor system and for controlling the automatically operable vehicle” and “a control unit external to the automatically operable vehicle having a teleoperator for establishing a communication link to the communication unit of the automatically operable vehicle, wherein the communication link is established in an event of a borderline environmental situation of the automatically operable vehicle determined by the automatically operable vehicle and the borderline environment situation is solved by the teleoperator” in Claim 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For Claim 21, the following analysis was performed on the claim limitation “a control device for evaluating the vehicle sensor system and for controlling the automatically operable vehicle”:
Prong 1: Does the claim limitation use the term “means” or “step or a term used as a substitute for “means” that is a generic placeholder?
Yes, the term “a control device” serves as a generic placeholder for “means”
Prong 2: Is the generic placeholder for “means” modified by functional language?
Yes, the claim language “for evaluating the vehicle sensor system and for controlling the automatically operable vehicle” represents functional language.
Prong 3: Is the generic placeholder for “means” modified by sufficient structure for performing the claimed function?
No, the claim does not contain structure to perform the claimed function.
As the claim limitation meets the analysis criteria for interpretation under the 35 U.S.C. 112(f), the specification was consulted in order to obtain the structural language that should be applied to the generic placeholder for “means” in order to give it the necessary structure to perform the claimed function. After review of the specification, the examiner could locate no such structure. For the purposes of examination, the examiner has interpreted this claim limitation as any device that could be capable of performing the claimed function.
For Claim 21, the following analysis was performed on the claim limitation “a control unit external to the automatically operable vehicle having a teleoperator for establishing a communication link to the communication unit of the automatically operable vehicle, wherein the communication link is established in an event of a borderline environmental situation of the automatically operable vehicle determined by the automatically operable vehicle and the borderline environment situation is solved by the teleoperator”:
Prong 1: Does the claim limitation use the term “means” or “step or a term used as a substitute for “means” that is a generic placeholder?
Yes, the term “a control unit” serves as a generic placeholder for “means”
Prong 2: Is the generic placeholder for “means” modified by functional language?
Yes, the claim language “for establishing a communication link to the communication unit of the automatically operable vehicle, wherein the communication link is established in an event of a borderline environmental situation of the automatically operable vehicle determined by the automatically operable vehicle and the borderline environment situation is solved by the teleoperator” represents functional language.
Prong 3: Is the generic placeholder for “means” modified by sufficient structure for performing the claimed function?
No, the claim does not contain structure to perform the claimed function.
As the claim limitation meets the analysis criteria for interpretation under the 35 U.S.C. 112(f), the specification was consulted in order to obtain the structural language that should be applied to the generic placeholder for “means” in order to give it the necessary structure to perform the claimed function. Paragraph [0021] states, “The control unit external to the vehicle can be a mobile or stationary control center or a portable device, such as a tablet or a smartphone”. The examiner will use this structure for the interpretation of this claim language for the purpose of examination.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 21, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Applicant lacks possession of the structure that comprises the “control device” in the claim; inadequate description of the device is present. Neither the specification nor the drawings disclose in detail the specific components or structure that comprise the device. The specification in paragraphs 0001, 0005, 0008, 0009, 0010, 0020, 0035, 0036, and 0037 merely discloses that the control device is capable of performing various functions but never discloses what the device is comprised of that allows it to capable of those functions. In Figures 1 and 2 the control device (labelled 8 in the figures) is represented simply by a blank box that provides no meaningful description of the structure of the device. The specification does not provide a disclosure of the control device in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed device to perform the claimed functions or what features the device is comprised that allow it to be capable of the claimed functions, a rejection under 35 U.S.C 112(a) for lack of written description must therefore be made. For more information regarding the written description requirement see MPEP §2161.01‐ §2163.07(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 21, Claim limitation “a control device for evaluating the vehicle sensor system and for controlling the automatically operable vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the specifications have been referred to in order to determine the accompanying structure that this device is comprised of. However, no such structure exists in the specifications. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 15, 16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairfield (US2015/0248131).
As per Claim 13, Fairfield discloses the following limitations:
“receiving and evaluating measurement data of a vehicle sensor system of the automatically operable vehicle”
Fairfield Paragraphs [0041]-[0042] “[0041] The control system 106 could include various elements include steering unit 132, throttle 134, brake unit 136, a sensor fusion algorithm 138, a computer vision system 140, a navigation/pathing system 142, and an obstacle avoidance system 144. The steering unit 132 could represent any combination of mechanisms that may be operable to adjust the heading of vehicle 100. The throttle 134 could control, for instance, the operating speed of the engine/motor 118 and thus control the speed of the vehicle 100. The brake unit 136 could be operable to decelerate the vehicle 100. The brake unit 136 could use friction to slow the wheels/tires 121. In other embodiments, the brake unit 136 could convert the kinetic energy of the wheels/tires 121 to electric current. [0042] A sensor fusion algorithm 138 could include, for instance, a Kalman filter, Bayesian network, or other algorithm that may accept data from sensor system 104 as input. The sensor fusion algorithm 138 could provide various assessments based on the sensor data. Depending upon the embodiment, the assessments could include evaluations of individual objects and/or features, evaluation of a particular situation, and/or evaluate possible impacts based on the particular situation. Other assessments are possible.”
“determining a system boundary of the automatically operable vehicle on a basis of the evaluated measurement data of the vehicle sensor system”
Fairfield Paragraph [0078] – “FIGS. 4A-4F collectively describe one scenario that may be included within the predetermined set of scenarios, an unprotected left turn. An unprotected left turn may be defined as a scenario where the vehicle is approaching or stopped at a solid green light (but without a green arrow) waiting to make a left turn at an intersection where there is a possibility of oncoming traffic in the opposite lane that might interfere with the turn”
Examiner Note: In this passage a particular situation is described, however as a requirement for this situation to be chosen from the list of potential situations described in Paragraph [0077], the environment must include certain specific features such as a green light with no arrow, and an intersection. In this case, these features represent system boundaries that help define the situation the vehicle finds itself in and provide key constraints that the vehicle uses to initiate a request for assistance.
“sending an environmental situation and a previous trajectory of the automatically operable vehicle to the teleoperator by the automatically operable vehicle”
Fairfield Paragraph [0027] “the vehicle may send sensor data of its environment (e.g., a live video feed) to the remote operator along with a request for assistance. The remote operator may then confirm that the vehicle's plan is correct based on the sensor data” Paragraph [0028] “ the remote assistor may be a human operator presented with a user interface that may include information and data from the vehicle (e.g., a proposed course of action for a certain situation in addition to a live video feed taken from the vehicle)” 
Examiner Note: In this passage “live video feed” amounts to an environmental situation while “proposed course of action” amounts to a trajectory.
“receiving data by the control device from the teleoperator for approving the previous trajectory of the automatically operable vehicle or for designating a driveable area”
Fairfield Paragraph [0027] “The remote operator may then confirm that the vehicle's plan is correct based on the sensor data (e.g., verify that there is no oncoming traffic for an unprotected left turn). In some examples, the vehicle may hold position until it receives a "release" from the remote operator to proceed with the proposed operation. In other examples, the remote operator may be presented with a list of two or more possible vehicle operations to select from for a particular scenario (e.g., pass a stopped car on the left or on the right). In additional examples, the remote operator may also be able to suggest other courses of action for the vehicle as well or instead.” 
“and generating by the control device control commands for continuing the previous trajectory of the automatically operable vehicle or calculating a new trajectory based on the received data from the teleoperator and generating control commands for driving on the new trajectory.”
Fairfield Paragraph [0007] “In a further example, an autonomous vehicle including a control system is disclosed. The control system may be configured to determine a representation of an environment of the autonomous vehicle based on sensor data of the environment. Based on the representation, the control system may also be configured to identify a situation from a predetermined set of situations for which the autonomous vehicle will request remote assistance. The control system may further be configured to send a request for assistance to a remote assistor, the request including the representation of the environment and the identified situation. The control system may additionally be configured to receive a response from the remote assistor indicating an autonomous operation. The control system may be further configured to cause the autonomous vehicle to perform the autonomous operation.” Paragraph [0075] “When a processing system in the vehicle identifies obstacles or other situations encountered by the autonomous vehicle, the vehicle may be able to autonomously determine how to proceed (e.g., by altering velocity, changing trajectory to avoid an obstacle, and so on).” Paragraph [0093] “Block 308 of method 300 includes receiving a response from the remote assistor indicating an autonomous operation. The response may indicate to the autonomous vehicle how to proceed within the identified scenario. In some examples, the vehicle may have sent a single proposed operation to the remote assistor. In that case, the response may indicate that the vehicle is free to proceed with the proposed operation, and the vehicle may hold position until receiving the response. In other examples, the vehicle may have sent two or more proposed operations to the remote assistor, in which case the response may indicate which of the proposed operations the vehicle should take. The remote assistor may be able to propose different alternative operations for the vehicle to take as well or instead.
Examiner Note: In Paragraph [0007] of the preceding passage a control unit is described that communicates with a teleoperator and receives commands for autonomous actions back from said teleoperator. In Paragraph [0075] of the preceding passage one of the autonomous functions that the vehicle is described as doing is changing its trajectory. In Paragraph [0093] the vehicle is commanded to either hold its current trajectory or take another course of action. It would have been obvious to one of ordinary skill in the art to recognize that all of the features described in these paragraphs could be combined to described this limitation.
“and using, by the control device, the control commands to provide transverse and longitudinal guidance of the automatically operable vehicle”
Fairfield Paragraph [0007] “The control system may additionally be configured to receive a response from the remote assistor indicating an autonomous operation. The control system may be further configured to cause the autonomous vehicle to perform the autonomous operation.”
“wherein approval of the previous trajectory or designating the driveable area is performed iteratively and repeatedly by the teleoperator”
Fairfield Paragraph [0027] “The remote operator may then confirm that the vehicle's plan is correct based on the sensor data (e.g., verify that there is no oncoming traffic for an unprotected left turn). In some examples, the vehicle may hold position until it receives a "release" from the remote operator to proceed with the proposed operation. In other examples, the remote operator may be presented with a list of two or more possible vehicle operations to select from for a particular scenario (e.g., pass a stopped car on the left or on the right)”
Examiner’s Note: This passage demonstrates the remote operator simultaneously confirming a trajectory by confirming the vehicle’s planned turn and driveable area by dictating whether the car can pass a stopped car on the right or left. Clearly demonstrated in this passage are two separate scenarios where a vehicle is attempted an unprotected left turn and where a stopped car is located in front of the vehicle. The use of multiple scenarios makes clearly evident that which would be obvious to one of ordinary skill in the art already, that the method executed by the teleoperator of Fairfield is capable, and indeed intended, to be used repeatedly, or iteratively, whenever a vehicle meets a situation for which it requires assistance from a human teleoperator.
With regards to Claim 14, Fairfield further discloses the following limitation:
“further comprising the step of generating control commands for stopping or slowing down the automatically operable vehicle before reaching the system boundary.”
Fairfield Paragraph [0088] “the vehicle may send a single suggested operation in order to receive verification of its proposed course of action, and may hold position until a response is received”
Examiner Note: This passage states that the vehicle may send a request for verification of its proposed course of action and while waiting for that verification it will “hold position”. This is a direct implication that the vehicle has slowed down and stopped before the system boundary that contains the issue that the vehicle is requesting verification about.
With regards to Claim 15, Fairfield further discloses the following limitation:
“wherein the environmental situation is sent to the teleoperator in a form of an image.”
Fairfield Paragraph [0027] “the vehicle may send sensor data of its environment (e.g., a live video feed) to the remote operator along with a request for assistance. The remote operator may then confirm that the vehicle's plan is correct based on the sensor data” Paragraph [0028] “ the remote assistor may be a human operator presented with a user interface that may include information and data from the vehicle (e.g., a proposed course of action for a certain situation in addition to a live video feed taken from the vehicle)” 
With regards to Claim 16, Fairfield further discloses the following limitation:
“wherein the image is transformed by the control device of the automatically operable vehicle into a coordinate system of the automatically operable vehicle.”
Fairfield Paragraph [0043] “The computer vision system 140 could include hardware and software operable to process and analyze images in an effort to determine objects, important environmental features (e.g., stop lights, road way boundaries, etc.), and obstacles. The computer vision system 140 could use object recognition, Structure From Motion (SFM), video tracking, and other algorithms used in computer vision, for instance, to recognize objects, map an environment, track objects, estimate the speed of objects, etc.”
As per Claim 21, Fairfield discloses the following limitations:
 “an automatically operable vehicle having a vehicle sensor system for detecting a vehicle environment”
Fairfield Paragraph [0030] “ FIG. 1 is a functional block diagram illustrating a vehicle 100, according to an example embodiment. The vehicle 100 could include various subsystems such as a propulsion system 102, a sensor system 104, a control system 106, one or more peripherals 108”
“a control device for evaluating the vehicle sensor system and for controlling the automatically operable vehicle”
Fairfield Paragraph [0030] “ FIG. 1 is a functional block diagram illustrating a vehicle 100, according to an example embodiment. The vehicle 100 could include various subsystems such as a propulsion system 102, a sensor system 104, a control system 106, one or more peripherals 108” Paragraph [0007] “The control system may be configured to determine a representation of an environment of the autonomous vehicle based on sensor data of the environment. Based on the representation, the control system may also be configured to identify a situation from a predetermined set of situations for which the autonomous vehicle will request remote assistance. The control system may further be configured to send a request for assistance to a remote assistor, the request including the representation of the environment and the identified situation. The control system may additionally be configured to receive a response from the remote assistor indicating an autonomous operation. The control system may be further configured to cause the autonomous vehicle to perform the autonomous operation.”
“a communication unit”
Fairfield Paragraph [0046] “ Various peripherals 108 could be included in vehicle 100. For example, peripherals 108 could include a wireless communication system”
“a control unit external to the automatically operable vehicle having a teleoperator for establishing a communication link to the communication unit of the automatically operable vehicle”
Fairfield Paragraphs [0089] and [0091] “[0089] In some examples, the human operator may be located in a remote location that has a wireless connection with a communication system of the vehicle. For example, a remote human operator may be located at a remote computer terminal with a user interface that provides information from the autonomous vehicle in order for the human operator to answer the request” [0091] In additional embodiments, the request may be sent to a more powerful computer than exists within the autonomous vehicle, such as a remote computer server.
“wherein the communication link is established in an event of a borderline environmental situation of the automatically operable vehicle determined by the automatically operable vehicle and the borderline environment situation is solved by the teleoperator.”
Fairfield Paragraph [0027] “the vehicle may send sensor data of its environment (e.g., a live video feed) to the remote operator along with a request for assistance. The remote operator may then confirm that the vehicle's plan is correct based on the sensor data” Paragraph [0028] “ the remote assistor may be a human operator presented with a user interface that may include information and data from the vehicle (e.g., a proposed course of action 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Levinson (US 9,507,346).
With regards to Claim 17, Fairfield discloses all of the limitations of the independent claim but does not disclose the following limitation that Levinson does:
“wherein the new trajectory is calculated by the control device based on a selection of a driveable area”
Levinson Column 6 Lines 66-67 “In particular, rather than provide a path to follow, a teleoperator 108 may define areas or locations that the autonomous vehicle must avoid.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Fairfield calculating the new trajectory with a device in the autonomous vehicle within the bounds of the areas selected by the teleoperator disclosed by Levinson. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the vehicle does not attempt to plot a trajectory that takes it through terrain that is not drive-able in order to promote passenger safety in accordance with the objective stated by Levinson in Column 1 Lines 54-60.
With regards to Claim 18, Fairfield discloses all of the limitations of the independent claim but does not disclose the following limitation that Levinson does:
“wherein the new trajectory is calculated by the teleoperator based on a selection of a driveable area and is sent to the control device”
Levinson Column 6 Lines 45-67 “ According to some examples, autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation. For example, consider that an autonomous vehicle controller 147 in autonomous vehicle 109d detects an object 126 obscuring a path 124 on roadway 122 at point 191, as depicted in inset 120. If autonomous vehicle controller 147 cannot ascertain a path or trajectory over which vehicle 109d may safely transit with a relatively high degree of certainty, then autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action to successfully (and safely) negotiate obstacles 126. Response data 107 then can be transmitted back to autonomous vehicle 109d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121. In some examples, teleoperator computing device 104 may generate a response identifying geographic areas to exclude from planning a path. In particular, rather than provide a path to follow, a teleoperator 108 may define areas or locations that the autonomous vehicle must avoid.” 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Fairfield with a trajectory calculated by a teleoperator that accounts for the selection of drive-able area. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the vehicle does not attempt to plot a trajectory that takes it through terrain that is not drive-able in order to promote passenger safety in accordance with the objective stated by Levinson in Column 1 Lines 54-60.
With regards to Claim 19, Fairfield discloses all of the limitations of the independent claim but does not disclose the following limitation that Levinson does:
“wherein approval of the previous trajectory or designating the driveable area is performed area by area by the teleoperator”
Levinson Column 6 Lines 45-67 “ According to some examples, autonomous vehicle service platform 101 is configured to provide teleoperator services should an autonomous vehicle 109 request teleoperation. For example, consider that an autonomous vehicle controller 147 in autonomous vehicle 109d detects an object 126 obscuring a path 124 on roadway 122 at point 191, as depicted in inset 120. If autonomous vehicle controller 147 cannot ascertain a path or trajectory over which vehicle 109d may safely transit with a relatively high degree of certainty, then autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 may receive instructions from a teleoperator 108 to perform a course of action to successfully (and safely) negotiate obstacles 126. Response data 107 then can be transmitted back to autonomous vehicle 109d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121. In some examples, teleoperator computing device 104 may generate a response identifying geographic areas to exclude from planning a path. In particular, rather than provide a path to follow, a teleoperator 108 may define areas or locations that the autonomous vehicle must avoid.” 
Examiner Note: In this passage it is shown that the teleoperator may define areas for the vehicle to avoid, this demonstrates that the teleoperator is analyzing the route in an area by area manner in order to designate drivable areas.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Fairfield with the area by area selection of drive-able area disclosed by Levinson. One of ordinary skill in the art would have been motivated to make this modification as analyzing the environment in this manner ensures that no potentially un-drive-able areas are missed in the analysis leading to a trajectory that is calculated with a higher confidence in order to promote passenger safety in accordance with the objective stated by Levinson in Column 1 Lines 54-60.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Letwin (US 9,616,896).
With regards to Claim 20, Fairfield discloses all of the limitations of the independent claim, and also discloses in Paragraph [0028]:
“further comprising the step of receiving control commands of the teleoperator for deactivating or for transferring the automatically operable vehicle into a safe state”
Fairfield Paragraph [0028] “the remote assistor may be a passenger in the vehicle”
Fairfield does not disclose the following limitation that Letwin does in :
Letwin Column 7 Line 64 – Column 8 Line 1 “The AUTO enable button 210 may allow a user to enable and/or disable an autonomous driving mode. In some aspects, the AUTO enable button 210 may be a two-position button or switch that allows the user to toggle the autonomous driving mode “on” or “off.””
Examiner Note: As described in the primary reference the remote operator can be a passenger in the vehicle. The secondary reference discloses that the passenger of the vehicle can input a control command, in the form of toggling a switch, to transfer the automatic vehicle into the safe state of manual control.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the system disclosed by Fairfield with ability to transfer the vehicle into a safe state disclosed by Letwin. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall safety of the vehicle by providing a method for accounting for unknown variables that prevent the teleoperator from making an accurate analysis of the environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A list of relevant prior art that was not relied on in this action is provided:
Herbach (US 9,523,984) 
This reference discusses identifying areas that are potentially not navigable within a set boundary area.
Sorstedt (US 2016/0368505) 
This reference discusses a system for adjusting the boundary area of a virtual representation of a driving area for the purpose of path navigation of autonomous vehicles.
Baalke (US 2018/0329418)
This reference discusses a system for an autonomous vehicle traversing a crosswalk having to deal with pedestrians unexpectedly entering the crosswalk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667